18-800
   Wang v. Barr
                                                                          BIA
                                                                Christensen, IJ
                                                                A202 039 152
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 23rd day of April, two thousand twenty.

   PRESENT:
            ROBERT A. KATZMANN,
                 Chief Judge,
            SUSAN L. CARNEY,
            JOSEPH F. BIANCO,
                 Circuit Judges.
   _____________________________________

   ZHI WANG,
                  Petitioner,

                  v.                                   18-800
                                                       NAC
   WILLIAM P. BARR, UNITED STATES
   ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                 Louis H. Klein, The Kasen Law
                                   Firm, PLLC, Flushing, NY.

   FOR RESPONDENT:                 Joseph H. Hunt, Assistant Attorney
                                   General; Mary Jane Candaux,
                                   Assistant Director; Edward E.
                                  Wiggers, Senior Litigation
                                  Counsel, Office of Immigration
                                  Litigation, United States
                                  Department of Justice, Washington,
                                  DC.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioner Zhi Wang, a native and citizen of the People’s

Republic of China, seeks review of a February 27, 2018,

decision of the BIA affirming a June 1, 2017, decision of an

Immigration Judge (“IJ”) denying his application for asylum,

withholding    of    removal,     and       relief   under    the    Convention

Against Torture (“CAT”).          In re Zhi Wang, No. A 202 039 152

(B.I.A. Feb. 27, 2018), aff’g No. A 202 039 152                     (Immig. Ct.

N.Y. City June 1, 2017).          We assume the parties’ familiarity

with the underlying facts and procedural history.

       Under the circumstances of this case, we have reviewed

both    the   IJ’s    and   BIA’s       decisions      “for    the    sake    of

completeness.”       Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
524, 528 (2d Cir. 2006).                We review the agency’s legal

conclusions    de    novo   and    its      factual   findings       under   the

substantial evidence standard.               See Y.C. v. Holder, 741 F.3d
2
325, 332 (2d Cir. 2013).       “[T]he administrative findings of

fact are conclusive unless any reasonable adjudicator would

be   compelled    to   conclude   to    the   contrary.”        8   U.S.C.

§ 1252(b)(4)(B).

Asylum and Withholding of Removal

     As relevant to this appeal, to qualify for asylum and

withholding of removal, an “applicant must establish that

. . . political opinion was or will be at least one central

reason     for”    the    claimed       persecution.        8       U.S.C.

§ 1158(b)(1)(B)(i) (asylum); see also Matter of C-T-L, 25 I.

& N. Dec. 341, 346 (BIA 2010) (holding that the “one central

reason” standard also applies to withholding of removal).

Asylum or withholding “may be granted where there is more

than one motive for mistreatment, as long as at least one

central reason for the mistreatment is on account of a

protected ground.”       Acharya v. Holder, 761 F.3d 289, 297 (2d

Cir. 2014) (internal quotation marks omitted).             The agency’s

determination of whether an applicant has shown a nexus

between his alleged mistreatment and a protected ground is

reviewed    for   substantial     evidence.        Edimo-Doualla       v.

Gonzales, 464 F.3d 276, 282–83 (2d Cir. 2006).



                                    3
      Substantial evidence supports the agency’s determination

that the harm Wang suffered was not on account of a protected

ground.      Much      of     Wang’s    testimony     supports        the    IJ’s

conclusion      that    the    government      officials’       actions       were

motivated by their desire to secure the government buildings.

The agency could reasonably conclude that the security guards

were motivated to beat Wang and his neighbors because they

charged the guards and entered a property without permission.

      As to the second incident, after Wang accused officials

of    embezzling       government      money    and    was      detained       for

approximately 12 hours, the police told him not to go back to

the   demolition       relocation      department     to    petition        again.

After the third incident, Wang was accused of interfering

with the conduct of official business.                As the IJ’s decision

acknowledged,       see     Certified       Administrative        Record       48,

retaliation against a person for petitioning the government

for   redress    can    constitute      persecution        on   the   basis    of

political opinion.            Under the circumstances of this case,

however, the IJ was not required to draw the inference that

the officials desired to punish Wang because he petitioned

the government.         Siewe v. Gonzales, 480 F.3d 160, 167 (2d

Cir. 2007) (“Decisions as to which of competing inferences to
                                        4
draw are entirely within the province of the trier of fact.”

(internal     alterations       and       quotation     marks    omitted).

Moreover,     although   Wang     accused        certain     officials    of

corruption, there is no indication that his accusations were

“directed toward a governing institution,” as opposed to

“isolated,    aberrational      acts      of    greed   or   malfeasance.”

Yueqing Zhang v. Gonzales, 426 F.3d 540, 548 (2d Cir. 2006)

(internal quotation marks omitted).

    Accordingly, the IJ reasonably concluded that Wang did

not show that the officials were motivated by his political

opinion or their perception of his opinion, as opposed to

their own security concerns.          Moreover, although “prosecution

that is pretext for political persecution is not on account

of law enforcement,” Jin Jin Long v. Holder, 620 F.3d 162,

166 (2d Cir. 2010), the IJ’s conclusion that the government’s

actions   were    a   legitimate      law      enforcement     response   is

reasonable,      particularly     given        the   brevity    of   Wang’s

detention.

    Substantial evidence supports the agency’s determination

that Wang failed to establish a nexus between the harm he

suffered and his political opinion.              Because Wang failed to



                                      5
demonstrate the required nexus, the agency did not err in

denying asylum and withholding of removal.

CAT

       To be eligible for CAT relief, an applicant must show

“that it is more likely than not” that he will be tortured in

his country of removal.         8 C.F.R. § 1208.16(c)(2).     “Torture

is defined as any act by which severe pain or suffering,

whether physical or mental, is intentionally inflicted on a

person . . . by or at the instigation of or with the consent

or acquiescence of a public official or other person acting

in an official capacity.”        8 C.F.R. § 1208.18(a)(1).

       Substantial evidence supports the agency’s denial of CAT

relief.    The agency reasonably determined that the past harm

that    Wang   suffered   did    not    qualify   as   torture.   Wang

testified that his hand was injured during the first incident

when the guards attempted to prevent him and his neighbors

from entering the building.        After the third incident, he was

harassed and was required to report weekly to the police for

“self-criticism and re-education.”          Certified Administrative

Record 72.      Although undoubtedly unpleasant, and perhaps

unjustified, this harm does not rise to the level of torture.

Additionally, Wang did not testify that authorities are still
                                    6
looking for him in China.    Accordingly, the agency did not

err in determining that Wang failed to demonstrate that it

was more likely than not that he would be tortured if he

returned to China.

    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              7